IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ABDUL RASHEED,                           : No. 7 EM 2018
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
THE COURT OF COMMON PLEAS                :
PHILADELPHIA COUNTY                      :
PENNSYLVANIA,                            :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2018, the Petition for Extraordinary Relief

Mandamus Action is DENIED.